    Case 1:20-cv-00769-JGK-SDA Document 107 Filed 03/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
CENGAGE LEARNING, INC., BEDFORD,
FREEMAN & WORTH PUBLISHING GROUP,
LLC d/b/a MACMILLAN LEARNING,                   20-cv-769 (JGK)
ELSEVIER INC., MCGRAW HILL LLC, and
PEARSON EDUCATION, INC.,                        ORDER

                      Plaintiffs,

          - against -

TRUNG KIEN NGUYEN, DUY ANH NGUYEN,
DUONG THI BAY, XUAN CHINH NGUYEN,
TUAN ANH NGUYEN, VINH NGOC NGUYEN,
LÊ TRANG, VAN QUYNH PHAM, THI LIEN
PHUONG NGUYEN, VAN TUAN DANG, HIEN
VO VAN, QUANG NGUYEN, JESSICA
GOLDBERG, MAXIM GUBCEAC, TRACEY
LUM, RODNEY MOUZONE, ZAINEE JALLAL,
LUU VAN DOAN, BUI HAI LINH, MOHD
HANIFF HASLAM, RAFAN WASEEF, SAMEER
YAMAN, STEFAN DEMETER, SHAHBAZ
HAIDER, ERIKA DEMETEROVA, ROSTISLAV
ZHURAYSKIY, SUSAN RAGON, WALESKA
CAMACHO, ANJUM AKHTER, HASEEB
ANJUM, MUHD IZHAN KHAIRUL, VU XUAN
TRUONG, BINH NGUYEN, ANTHONY
TORRESI, MICHAEL MCEVILLEY, CORNELL
KILLEBREW, MOHD ALI KAMIL, ADAM
HAROLD, ABDUL RAHIM MOHSIN, REFAT
HAMOUDA, MOHAMED SABEK, DO THANH
DUY, CRIS AUSTIN, and WASRI WAMIN,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     On September 2, 2020, the Clerk of the Court issued a

Certificate of Default as to the defendants Trung Kien Nguyen,

Duy Anh Nguyen, Duong Thi Bay, Xuan Chinh Nguyen, Tuan Anh

Nguyen, Vinh Ngoc Nguyen, Le Trang, Van Quynh Pham, Thi Lien
    Case 1:20-cv-00769-JGK-SDA Document 107 Filed 03/16/21 Page 2 of 2



Phuong Nguyen, Van Tuan Dang, Hien Vo Van, Quang Nguyen, Jessica

Goldberg, Maxim Gubceac, Tracey Lum, Rodney Mouzone, Zainee

Jallal, Luu Van Doan, Bui Hai Linh, Mohd Haniff Haslam, Rafan

Waseef, Sameer Yaman, Stefan Demeter, Shahbaz Haider, Erika

Demeterova, Rostislav Zhuravskiy, Susan Ragon, Waleska Camacho,

Anjum Akhter, Haseeb Anjum, Muhd Izhan Khairul, Vu Xuan Truong,

Binh Nguyen, Mohd Ali Kamil, Adam Harold, Abdul Rahim Mohsin,

Refat Hamouda, Mohamed Sabek, Do Thanh Duy, Cris Austin and

Wasri Wamin. By Order dated November 24, 2020, the Court ordered

these defendants to show cause by December 11, 2020, why an

order for an entry of default judgment should not be issued

pursuant to Rule 54(b) and Rule 55(b) of the Federal Rules of

Civil Procedure. The plaintiff served the defendants with the

Order and filed proof of service on December 3, 2020. Because

the defendants failed to respond by the due date, the plaintiff

is entitled to a default judgment. The case is referred to the

Magistrate Judge for an inquest with respect to the nature of

the judgment to be entered.

SO ORDERED.

Dated:    New York, New York
          March 16, 2021                ______/s/ John G. Koeltl_______
                                               John G. Koeltl
                                         United States District Judge




                                    2
